 


110 HR 178 IH: Justice for the Unprotected Against Sexually Transmitted Infections among the Confined and Exposed Act of 2007
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 178 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Ms. Lee introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To reduce the spread of sexually transmitted infections in correctional facilities, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Justice for the Unprotected Against Sexually Transmitted Infections among the Confined and Exposed Act of 2007 or the JUSTICE Act of 2007.  
2.FindingsThe Congress makes the following findings: 
(1)According to the Bureau of Justice Statistics (BJS), 2,186,230 persons were incarcerated in the United States as of midyear 2005. Between 1995 and midyear 2005, the number of persons incarcerated in Federal or State correctional facilities increased by an average of 3.4 percent per year. One in every 136 United States residents was incarcerated in a Federal, State, or local correctional facility as of midyear 2005.  
(2)As of 2001, 64 percent of incarcerated persons were racial or ethnic minorities. Based on current incarceration rates, BJS estimates that 32 percent of African-American males will enter State or Federal correctional facilities during their lifetime, compared with 17 percent of Hispanic males and 5.9 percent of White males.  
(3)There is a disproportionately high rate of HIV/AIDS among incarcerated persons, especially among minorities. Approximately 25 percent of the HIV-positive population of the United States passes through correctional facilities each year. BJS determined that the rate of confirmed AIDS cases is 3 times higher among incarcerated persons than in the general population. Minorities account for the majority of AIDS-related deaths among incarcerated persons, with African-American incarcerated persons 3.5 times more likely than White incarcerated persons and 2.5 times more likely than Hispanic incarcerated persons to die from AIDS-related causes.  
(4)Studies suggest that other sexually transmitted infections (STIs), such as gonorrhea, chlamydia, syphilis, genital herpes, viral hepatitis, and human papillomavirus, also exist at a higher rate among incarcerated persons than in the general population. For instance, researchers have estimated that the rate of Hepatitis C (HCV) infection among incarcerated persons is somewhere between 8 and 20 times higher than that of the general population.  
(5)Correctional facilities lack a uniform system of STI testing and reporting. Establishing a uniform data collection system would assist in developing and targeting counseling and treatment programs for incarcerated persons. Better developed and targeted programs may reduce the spread of STIs.  
(6)Although Congress has acted to reduce the spread of sexual violence in correctional facilities by enacting the National Prison Rape Elimination Act (PREA) of 2003, BJS reported 8,210 allegations of sexual violence in correctional facilities in 2004.  
(7)Approximately 95 percent of all incarcerated persons eventually return to society. According to one study, every year approximately 100,000 persons infected with both HIV and HCV are released from correctional facilities. These individuals comprise approximately 50 percent of all persons with both infections in the United States.  
(8)According to the Centers for Disease Control and Prevention (CDC), latex condoms, when used consistently and correctly, are highly effective in preventing the transmission of HIV. Latex condoms also reduce the risk of other STIs. Despite the effectiveness of condoms in reducing the spread of STIs, the Bureau of Prisons does not recommend their use in correctional facilities.  
(9)The distribution of condoms in correctional facilities is currently legal in certain parts of the United States and the world. The States of Vermont and Mississippi and the District of Columbia allow condom distribution programs in their correctional facilities. The cities of New York, San Francisco, Los Angeles, and Philadelphia also allow condom distribution in their correctional facilities. However, these States and cities operate fewer than 1 percent of all correctional facilities. In one study, researchers found that 18 of 31 countries surveyed allowed condom distribution in correctional facilities.  
(10)In 2000 and 2001, researchers surveyed 300 incarcerated persons and 100 correctional officers at the Central Detention Facility, a correctional facility operated by the District of Columbia at which condoms are available. Researchers found that both incarcerated persons and correctional officers generally supported the condom distribution program and considered it to be important. Furthermore, the researchers determined that the program had not caused any major security infractions. In Canada, the Expert Committee on AIDS and Prisons surveyed more than 400 correctional officers in the Federal prison system of Canada in 1995 and reported that 82 percent of those responding indicated that the availability of condoms had created no problems at their facility.  
(11)The American Public Health Association, the United Nations Joint Program on HIV/AIDS, and the World Health Organization have endorsed the effectiveness of condom distribution programs in correctional facilities.  
(12)Many correctional facilities in the United States do not provide comprehensive testing and treatment programs to reduce the spread of STIs. According to BJS surveys from 2000, only 899 of the 1,668 Federal and State correctional facilities (i.e. 54 percent) provided HIV/AIDS counseling programs. Only 1,104 of the 1,584 State correctional facilities (i.e. 70 percent) reported having a policy of treating incarcerated persons for HCV.  
3.Authority to allow community organizations to provide STI counseling, STI prevention education, and sexual barrier protection devices in Federal correctional facilities 
(a)Directive to Attorney GeneralNot later than 30 days after the date of enactment of this Act, the Attorney General shall direct the Bureau of Prisons to allow community organizations to distribute sexual barrier protection devices and to engage in STI counseling and STI prevention education in Federal correctional facilities. These activities shall be subject to all relevant Federal laws and regulations which govern visitation in correctional facilities.  
(b)Information requirementAny community organization permitted to distribute sexual barrier protection devices under subsection (a) must ensure that the persons to whom the devices are distributed are informed about the proper use and disposal of sexual barrier protection devices in accordance with established public health practices. Any community organization conducting STI counseling or STI prevention education under subsection (a) must offer comprehensive sexuality education.  
(c)Possession of device protectedNo Federal correctional facility may, because of the possession or use of a sexual barrier protection deviceâ€” 
(1)take adverse action against an incarcerated person; or  
(2)consider possession or use as evidence of prohibited activity for the purpose of any Federal correctional facility administrative proceeding.  
(d)ImplementationThe Attorney General and Bureau of Prisons shall implement this section according to established public health practices in a manner that protects the health, safety, and privacy of incarcerated persons and of correctional facility staff.  
4.Sense of Congress regarding distribution of sexual barrier protection devices in State prison systems 
It is the sense of Congress that States should allow for the legal distribution of sexual barrier protection devices in State correctional facilities to reduce the prevalence and spread of STIs in those facilities.  
5. Survey of and report on correctional facility programs aimed at reducing the spread of STIs 
(a)SurveyThe Attorney General, after consulting with the Secretary of Health and Human Services, State officials, and community organizations, shall, to the maximum extent practicable, conduct a survey of all Federal and State correctional facilities no later than 180 days after the date of enactment of this Act and annually thereafter for five years to determine: 
(1)Prevention education offeredThe type of prevention education, information, or training offered to incarcerated persons and correctional facility staff regarding sexual violence and the spread of STIs, including whether such education, information, or trainingâ€” 
(A)constitutes comprehensive sexuality education;  
(B)is compulsory for new incarcerated persons and for new staff; and  
(C)is offered on an on-going basis.  
(2)Access to sexual barrier protection devicesWhether incarcerated persons canâ€” 
(A)possess sexual barrier protection devices;  
(B)purchase sexual barrier protection devices;  
(C)purchase sexual barrier protection devices at a reduced cost; and  
(D)obtain sexual barrier protection devices without cost.  
(3)Incidence of sexual violenceThe incidence of sexual violence and assault committed by incarcerated persons and by correctional facility staff.  
(4)Counseling, treatment, and supportive servicesWhether the correctional facility requires incarcerated persons to participate in counseling, treatment, and supportive services related to STIs, or whether it offers such programs to incarcerated persons.  
(5)STI testingWhether the correctional facility tests incarcerated persons for STIs or gives them the option to undergo such testingâ€” 
(A)at intake;  
(B)on a regular basis; and  
(C)prior to release.  
(6)STI test resultsThe number of incarcerated persons who are tested for STIs and the outcome of such tests at each correctional facility, disaggregated to include results forâ€” 
(A)the type of sexually transmitted infection tested for;  
(B)the race and/or ethnicity of individuals tested;  
(C)the age of individuals tested; and  
(D)the gender of individuals tested.  
(7)Pre-release referral policyWhether incarcerated persons are informed prior to release about STI-related services or other health services in their communities, including free and low-cost counseling and treatment options.  
(8)Pre-release referrals madeThe number of referrals to community-based organizations or public health facilities offering STI-related or other health services provided to incarcerated persons prior to release, and the type of counseling or treatment for which the referral was made.  
(9)Other actions takenWhether the correctional facility has taken any other action, in conjunction with community organizations or otherwise, to reduce the prevalence and spread of STIs in that facility.  
(b)PrivacyIn conducting the survey, the Attorney General shall not request or retain the identity of any person who has sought or been offered counseling, treatment, testing, or prevention education information regarding an STI (including information about sexual barrier protection devices), or who has tested positive for an STI.  
(c)ReportThe Attorney General shall transmit to Congress and make publicly available the results of the survey required under subsection (a), both for the Nation as a whole and disaggregated as to each State and each correctional facility. To the maximum extent possible, the Attorney General shall issue the first report no later than 1 year after the date of enactment of this Act and shall issue reports annually thereafter for 5 years.  
6.Strategy 
(a)Directive to Attorney GeneralThe Attorney General, in consultation with the Secretary of Health and Human Services, State officials, and community organizations, shall develop and implement a 5-year strategy to reduce the prevalence and spread of STIs in Federal and State correctional facilities. To the maximum extent possible, the strategy shall be developed, transmitted to Congress, and made publicly available no later than 180 days after the transmission of the first report required under subsection 5(c) of this Act.  
(b)Contents of strategyThe strategy shall include the following: 
(1)Prevention educationA plan for improving prevention education, information, and training offered to incarcerated persons and correctional facility staff, including information and training on sexual violence and the spread of STIs, and comprehensive sexuality education.  
(2)Sexual barrier protection device accessA plan for expanding access to sexual barrier protection devices in correctional facilities.  
(3)Sexual violence reductionA plan for reducing the incidence of sexual violence among incarcerated persons and correctional facility staff, developed in consultation with the National Prison Rape Elimination Commission.  
(4)Counseling and supportive servicesA plan for expanding access to counseling and supportive services related to STIs in correctional facilities.  
(5)TestingA plan for testing incarcerated persons for STIs during intake, during regular health exams, and prior to release, and thatâ€” 
(A)is conducted in accordance with guidelines established by the Centers for Disease Control;  
(B)includes pre-test counseling;  
(C)requires that incarcerated persons are notified of their option to decline testing at any time;  
(D)requires that incarcerated persons are confidentially notified of their test results in a timely manner; and  
(E)ensures that incarcerated persons testing positive for STIs receive post-test counseling, care, treatment and supportive services.  
(6)TreatmentA plan for ensuring that correctional facilities have the necessary medicine and equipment to treat and monitor STIs and for ensuring that incarcerated persons living with or testing positive for STIs receive and have access to care and treatment services.  
(7)Strategies for demographic groupsA plan for developing and implementing culturally appropriate, sensitive, and specific strategies to reduce the spread of STIs among demographic groups heavily impacted by STIs.  
(8)Linkages with communities and facilitiesA plan for establishing and strengthening linkages to local communities and health facilities that provide counseling, testing, care, and treatment services and that may receive persons recently released from incarceration who are living with STIs.  
(9)Other plansAny other plans developed by the Attorney General for reducing the spread of STIs or improving the quality of health care in correctional facilities.  
(10)Monitoring systemA monitoring system that establishes performance goals related to reducing the prevalence and spread of STIs in correctional facilities and which, where feasible, expresses such goals in quantifiable form.  
(11)Monitoring system performance indicatorsPerformance indicators that measure or assess the achievement of the performance goals described in paragraph (9).  
(12)Cost estimateA detailed estimate of the funding necessary to implement the strategy at the Federal and State levels for all 5 years, including the amount of funds required by community organizations to implement the parts of the strategy in which they take part.  
(c)ReportThe Attorney General shall transmit to Congress and make publicly available an annual progress report regarding the implementation and effectiveness of the strategy described in subsection (a). The progress report shall include an evaluation of the implementation of the strategy using the monitoring system and performance indicators provided for in paragraphs (9) and (10) of subsection (b).  
7.Appropriations 
(a)In generalThere are authorized to be appropriated such sums as may be necessary to carry out this Act for each of the fiscal years 2007 through 2013.  
(b)Availability of fundsAmounts made available under paragraph (1) are authorized to remain available until expended.  
8.DefinitionsFor the purposes of this Act: 
(1)Correctional FacilityThe term correctional facility means any prison, penitentiary, adult detention facility, juvenile detention facility, jail, or other facility to which persons may be sent after conviction of a crime or act of juvenile delinquency within the United States.  
(2)Incarcerated PersonThe term incarcerated person means any person who is serving a sentence in a correctional facility after conviction of a crime.  
(3)Sexually Transmitted InfectionThe term sexually transmitted infection or STI means any disease or infection that is commonly transmitted through sexual activity, including HIV/AIDS, gonorrhea, chlamydia, syphilis, genital herpes, viral hepatitis, and human papillomavirus.  
(4)Sexual Barrier Protection DeviceThe term sexual barrier protection device means any FDA-approved physical device which has not been tampered with and which reduces the probability of STI transmission or infection between sexual partners, including female condoms, male condoms, and dental dams.  
(5)Comprehensive Sexuality EducationThe term comprehensive sexuality education means sexuality education that includes information about abstinence and about the proper use and disposal of sexual barrier protection devices and which isâ€” 
(A)based on evidence;  
(B)free from bias; and  
(C)comprehensive.  
(6)Community OrganizationThe term community organization means a public health care facility or a non-profit organization which provides health or STI related services according to established public health standards.  
(7)StateThe term State includes the District of Columbia, American Samoa, the Commonwealth of the North Mariana Islands, Guam, Puerto Rico, and the Virgin Islands of the United States.  
 
